Title: List of Fields Leased to John H. Craven, [ca. 22 August 1800]
From: Jefferson, Thomas
To: 



[ca. 22 Aug. 1800]

The 5. fields leased to Mr. Cravenas


No. 1.
the River field.
 33⅔
}
to be cleared 1800–1



Indian field.
 52⅔



to be cleared adjact.
 13⅔




100.




No. 2.
Morgan’s fields.
 35½
}
to be cleared 1801–2



to be cleared adjact.
 64½




100.




No. 3.
Outfield
 40
}
to be cleared 1802–3



the Tuft
 17⅔



Highfield
 40



adjact to be cleared
  2¼




100.




No. 4.
Franklin’s field
 45
}
to be cleared 1803–4



Poggio
 32



to be cleared adjact
 23




100.




No. 5.
Long field
 40





Park
 40





Slatefield
 40






100.







  The order in which they are to be tended.
  




  1806
  1807
  1808
  1809
  





  1801.
  1802
  1803
  1804
  1805.


No.
1.
Indian.
  
  corn
  wheat
  clover
  peas



2.
Milton
  peas
  wheat
  corn
  wheat
  clover



3.
Tufton
  clover
  peas
  wheat
  corn
  wheat



4.
Poggio
  wheat
  clover
  peas
  wheat
  corn



5.
Meadow
  corn
  wheat
  clover
  peas
  wheat


